Citation Nr: 1212202	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residual disability resulting from radical right neck dissection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to October 1984 and from February 1991 to April 1991.

This matter arises before the Board of Veterans' Appeals (Board or BVA) from a February 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing held in March 2010, at the Salt Lake City RO before the undersigned Veterans Law Judge.  The transcript from that hearing has been reviewed and has been associated with the claims file.  The case was then Remanded by the Board in August 2010 for additional development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the claims file, the Board finds that the development requested in its August 2010 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.  

As noted in the August 2010 Remand, when examined by VA in October 2009 the Veteran reported a new symptom, syncopal episodes, which the examiner determined were more likely than not secondary to the radical neck dissection performed by VA in March 2008.  The examiner did not, however, address the questions of fault and foreseeability essential to complete consideration of the claim.

Pursuant to the Board's Remand, the Veteran underwent a VA examination in October 2010.  The proffered medical opinion basically confirmed that removal of the right sternocleidomastoid muscle and injury to the right accessory nerve were foreseeable events and not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.  However the examiner failed to provide any discussion whatsoever on whether or not the more recently reported syncopal episodes were a reasonably foreseeable event and/or complication associated with the VA surgery.  Nor does he clearly address the matter of whether the syncopal episodes are due to any degree of fault on the part of VA.  

Given the failure of the VA examiner to address the questions posed by the Board, or to fully consider the evidence as documented in the claims files, the 2010 VA examination is inadequate.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a medical opinion. 

To that end, the physician who presented the October 2010 opinion should be asked to review the record once more and then provide an addendum to the prior opinion, specifically resolving the question as to whether the syncopal episodes are a complication of the radical right neck dissection that were not reasonably foreseeable given the facts, circumstances, and context surrounding his surgery in March 2008.  He/She should also address the questions of fault on the part of VA.  If the examiner who performed the October 2010 VA examination is unavailable, the claims file should be referred to another appropriate examiner for review and comment.  

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain copies of any previously unobtained records of pertinent treatment that the Veteran may have recently received, including but not limited to any such medical care rendered to him since October 2010.

Document all attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable or do not exist, or if further attempts to obtain them would be futile, document this (these) fact(s) in the claims file.  All such available documents should be associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Then, obtain an addendum to the October 2010 VA opinion that addresses whether the syncopal episodes are a complication of the radical right neck dissection that was not reasonably foreseeable or are the result of VA negligence.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  

The examiner should clearly indicate that whether the syncopal episodes are a complication of the March 2008 surgery, and if so, whether it is it as least as likely as not, i.e., a 50 percent probability or greater, that:

(a) the surgery involved any degree of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment; or 

(b) the syncopal episodes are a complication or event associated with the surgery that was not reasonably foreseeable. 

If the October 2010 reviewing examiner is not available, the Veteran's claims file and accompanying medical records should be referred to a qualified physician for similar review and comment.  Another examination of the Veteran need not be conducted unless he/she determines that one is necessary.  

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.

3.  Also, to help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the September 2011 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


